—Appeal from a judgment of the County Court of Greene County (Lalor, J.), rendered May 12, 1998, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree and, pursuant to a negotiated plea agreement, waived his right to appeal and was sentenced as a second felony offender to an indeterminate sentence of 7 to 14 years in prison. Defendant now argues that this sentence was harsh and excessive. However, because defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve this issue for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Nevertheless, were we to reach this issue, we would find that defendant has presented insufficient evidence of extraordinary circumstances so as to warrant a modification of his sentence in the interest of justice (see, People v Brown, 251 AD2d 694, lv denied 92 NY2d 1029; People v Motter, 235 AD2d 582, 589, lv denied 89 NY2d 1038).
Mikoll, J. P., Mercure, Crew III, Carpinello arid Mugglin, JJ., concur. Ordered that the judgment is affirmed.